Case 1:20-cv-00537-TH-ZJH Document 3 Filed 12/22/20 Page 1 of 2 PageID #: 14




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

ELDON RAY SMITH                                 §

VS.                                             §                CIVIL ACTION NO. 1:20cv537

INTERNATIONAL SOLUTIONS, INC.                   §

                      MEMORANDUM OPINION REGARDING VENUE

       Plaintiff Eldon Ray Smith, an inmate confined in the Wynne Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings this lawsuit

pursuant to 42 U.S.C. § 1983 against International Solutions, Inc.

       The above-styled action was referred to the undersigned magistrate judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                       Factual Background

       Plaintiff sues the defendant seeking reimbursement under a lifetime medical policy for

medical care provided to him on August 30, 2019. Additionally, plaintiff seeks compensation for

pain and suffering.

                                             Analysis

       The Civil Rights Act, 42 U.S.C. §1981, et seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28

U.S.C. § 1391. Jones v. Bailey, 58 F.R.D. 453 (N.D. Ga. 1972), aff’d per curium, 480 F.2d 805 (5th

Cir. 1973).
Case 1:20-cv-00537-TH-ZJH Document 3 Filed 12/22/20 Page 2 of 2 PageID #: 15




       When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in

which the claim arose.      Plaintiff states that the defendant is located in Arlington, Texas.

Additionally, plaintiff’s claims arose at the defendant’s place of business in Arlington, Texas where

the alleged denial of coverage took place. Arlington is located in Tarrant County, Texas which is

in the Northern District of Texas.

       Pursuant to 28 U.S.C. § 124, Tarrant County is in the Fort Worth Division of the Northern

District of Texas. As Tarrant County is located in the Northern District of Texas, venue in the

Eastern District of Texas is not proper.

       When venue is not proper, the court “shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.” 28 U.S.C.

§ 1406(a). This case should be transferred to the Northern District of Texas, Fort Worth Division.

An appropriate order so providing will be entered by the undersigned.


        SIGNED this 22nd day of December, 2020.




                                                      _________________________
                                                      Zack Hawthorn
                                                      United States Magistrate Judge




                                                  2
